          Case 1:21-cr-00386-TNM Document 45 Filed 07/26/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

         v.                                           Case No.: 1:21-cr-386 (TNM)

 WILLIAM BLAUSER, JR.
 PAULINE BAUER,
                                 Defendants.

                      NOTICE OF WITHDRAWAL OF APPEARANCE

        The United States of America by and through its attorney, the United States Attorney for

the District of Columbia and Assistant United States Attorney Vivien Cockburn, hereby informs the Court

that Ms. Cockburn is withdrawing her appearance in this matter on behalf of the United States.


                                                        Respectfully submitted,

                                                        Channing Phillips
                                                        Acting United States Attorney
                                                        D.C. Bar No. 415793


                                                By:      /s// Vivien Cockburn
                                                        Vivien Cockburn
                                                        Assistant United States Attorney
                                                        555 4th Street NW
                                                        Washington, D.C. 20530
                                                        Office: 202-252-7245
                                                        Vivien.Cockburn@usdoj.gov
